Case: 13-41036      Document: 00512935697         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41036
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 12, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS GUERRA, also known as Guero,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-874-3


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Carlos Guerra appeals the 210-month sentence the district court
imposed after he pleaded guilty to (1) conspiracy to possess with intent to
distribute a controlled substance involving 1000 kilograms or more of
marijuana and five kilograms or more of a mixture or substance containing a
detectable amount of cocaine and (2) conspiracy to possess with intent to
distribute a controlled substance involving 1,000 kilograms or more of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41036    Document: 00512935697     Page: 2   Date Filed: 02/12/2015


                                 No. 13-41036

marijuana.   Guerra argues that the district court erred in overruling his
objection to the lack of a mitigating role reduction pursuant to U.S.S.G.
§ 3B1.2.
      Whether Guerra was a minimal or minor participant is a factual
determination that we review for clear error. See United States v. Alaniz, 726
F.3d 586, 626 (5th Cir. 2013). Guerra does not establish by a preponderance
of the evidence that he played a minimal role in the conspiracy. See § 3B1.2,
comment. (n.4); see also Alaniz, 726 F.3d at 626; United States v. De Jesus-
Batres, 410 F.3d 154, 163 (5th Cir. 2005). Nor does he establish that he played
a “substantially less culpable” role than the “average participant” in the drug
distribution organization or that his role was “peripheral to the advancement”
of the organization’s illegal activities. United States v. Villanueva, 408 F.3d
193, 203-04 (5th Cir. 2005); see Alaniz, 726 F.3d at 626; De Jesus-Batres, 410
F.3d at 163; United States v. Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001);
§ 3B1.2, comment. (n.5). Accordingly, the district court’s finding that Guerra
was not deserving of a minor role adjustment is not clearly erroneous. See
United States v. Valdez, 726 F.3d 684, 692 (5th Cir. 2013); Villanueva, 408 F.3d
at 204. The judgment of the district court is AFFIRMED.




                                       2